Dismissed and Opinion Filed January 24, 2018.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-01230-CV

                                MIAMI UNIVERSITY, Appellant
                                           V.
                                PAVE SYSTEMS, INC., Appellee

                         On Appeal from the 101st Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-15-13904

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Stoddart
                                     Opinion by Justice Stoddart
       Before the Court is appellant’s January 12, 2018 agreed motion to dismiss the appeal.

Appellant has informed the Court the parties have reached a settlement agreement and no longer

wish to pursue this appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(2).




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

171230F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MIAMI UNIVERSITY, Appellant                        On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-01230-CV         V.                      Trial Court Cause No. DC-15-13904.
                                                   Opinion delivered by Justice Stoddart.
PAVE SYSTEMS, INC., Appellee                       Justices Lang-Miers and Fillmore
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee Pave
Systems, Inc. recover its costs of this appeal from appellant Miami University.


Judgment entered this 24th day of January, 2018.




                                             –2–